DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/13/2021 has been entered.  Claims 1, 2, 4-15 & 21-23 are pending in the application.  Claims 12 & 13 are withdrawn.  Claims 3 & 16-20 are cancelled.  Claims 21-23 are entered as “New”.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “distal” is not used in the specification, but is relied upon in Claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 21, the limitation “a distal end of the bearing communication hole is directly connected to and in fluid communication with the at least one second hole of the cover member”, is considered new matter, since it was not disclosed in the originally filed disclosure.  When referencing instant application Figure 2, bearing communication hole 125b communicates directly with bearing communication recess 125c; and bearing communication recess 125c fluidly communicates with the second hole 146a.  Therefore, the bearing communication hole is NOT directly connected to and in fluid communication with the at least one second hole of the cover member, as in the original claims, specification and drawings.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 21, the limitation “a distal end of the bearing communication hole is directly connected to and in fluid communication with the at least one second hole of the cover member, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (U.S. PGPub 2015/0226203), in view of Kiikka (U.S. Patent 6,901,845).
As to Claim 1, Hahn teaches a linear compressor (100) comprising: a linear motor that comprises a stator (150/152; Paragraph 0027) and a mover (132) configured to reciprocate with respect to (Paragraph 0031) the stator (150/152); a piston (114/116) coupled to (via 168; 

Kiikka describes a means to lubricate a linear piston/cylinder bearing surface, and teaches a porous member (120) located at the outer circumferential surface of the cylinder (102) and configured to cover (as shown in Figure 6) the at least one first hole (104/106/108/110), the porous member (120) defining micropores (Element 120 is defined as a porous strip; see end of paragraph for clarification) having a diameter smaller than a diameter of the at least one first hole.  Applicant has not defined the term “micropore”, so the term is being interpreted in light of the specification as a pore which is small enough to restrict fluid flow and filter particles.  Kiikka teaches both of these functions, where the restriction of fluid flow by the porous strip is discussed in Column 1, Lines 59-62, and teaches the ability to filter particles in Column 2, Lines 21-25.  One of ordinary skill in the art would also recognize the pores in porous strip 120 must be smaller than the first hole --i.e., the porous strip pores have smaller diameter than the first hole diameter), since one of the intents of using porous strip 120 is to prevent the first hole from being blocked by particles.  If the pores in the porous strip were equal to or larger than the first hole, the porous strip would fail to filter these particles before the particles entered the first hole.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to place the porous strip, as taught by Kiikka, on the outer circumferential surface of the cylinder, as taught by Hahn, to prevent “small particles from entering the close fitting clearance seals typically found on machines that employ gas bearings (Column 2, Lines 21-25).”

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the micropores to have a diameter smaller than a diameter of the at least one first hole, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980).
The result of this modification would place the Kiikka porous strip (Kiikka 120) on the Hahn outer circumferential surface (Hahn 142) of the cylinder (Hahn 140), as shown in Hahn Figure 5 below.  One of ordinary skill in the art would place the Kiikka porous strip as shown below since Kiikka Figure 6 also shows the porous strip placed on the outer circumferential surface of the cylinder (Kiikka 102).
Lastly, although Kiikka describes fluid entering the porous strip 120 laterally, one of ordinary skill in the art would still be motivated to modify Kiikka into Hahn.  The first and second holes in Hahn are offset from each other which requires the fluid to move laterally from the second hole to the first hole.  Regardless, once the Kiikka porous strip 120 is placed into the Hahn cylinder assembly, as shown below, both the Kiikka porous strip and the Hahn linear compressor 100 will continue to act as intended, but with the added benefit of particle filtration into the piston/cylinder bearing.


    PNG
    media_image1.png
    805
    713
    media_image1.png
    Greyscale

Hahn Figure 5, Modified by Examiner

As to Claim 2, Hahn, as modified, teaches all the limitations of Claim 1, and continues to teach a diameter of the at least one second hole is greater than the diameter of the 
As to Claim 7, Hahn, as modified, teaches all the limitations of Claim 1, and continues to teach the inner circumferential surface of the cover member (see Hahn Figure 5 in Claim 1 rejection above) is in contact with (as shown in Hahn Figure 5) the outer circumferential surface of the porous member (Kikka 120, as shown in Hahn Figure 1 in Claim 1 rejection above), and wherein the outer circumferential surface of the cover member (see Hahn Figure 5 in Claim 1 rejection above) is in contact with (as shown in Hahn Figure 5) an inner circumferential surface of the frame (Hahn 110).  As stated above, one of ordinary skill in the art would place the Kiikka porous strip as shown above --see Hahn Figure 5 in the Claim 1 rejection above-- since Kiikka Figure 6 also shows the porous strip placed on the outer circumferential surface of the cylinder (Kiikka 102).
As to Claim 8, Hahn, as modified, teaches all the limitations of Claim 1, and continues to teach the piston (Hahn 114/116) is configured to move between a front side (top of Hahn Figure 5) of the cylinder (Hahn 140) and a rear side (bottom of Hahn Figure 5) of the cylinder (Hahn 140) opposite to (as shown in Hahn Figure 5) the front side (top of Hahn Figure 5), a volume of the compression space (the volume within Hahn 112) decreasing based on the piston (Hahn 114/116) moving from the rear side (bottom of Hahn Figure 5) toward the front side (top of Hahn Figure 5; the volume between Hahn piston 114/116, Hahn cylinder 140 and Hahn valve 117, will decrease as Hahn piston 114/116 moves in the upward direction, as viewed in Hahn Figure 5), wherein the at least one first hole (Hahn 149) comprises a plurality of first holes (as 
As to Claim 9, Hahn, as modified, teaches all the limitations of Claims 1, 2 & 8, and continues to teach the plurality of front holes are arranged along a lengthwise direction of the cylinder (see Hahn Figure 6 below), the plurality of rear holes are arranged along the lengthwise direction of the cylinder (see Hahn Figure 6 below), and the at least one second hole (the hole formed by Hahn 176 though the Hahn cover member in Hahn Figure 5) is located at a position circumferentially between the plurality of front holes and circumferentially between the plurality of rear holes.  Hahn Figure 5 shows the Hahn second hole placed axially between the Hahn first holes 149.  As shown in Hahn Figure 6 below, by placing the Hahn second hole within the Hahn groove 143 in Hahn cylinder 140, the Hahn second hole is located circumferentially between the outer front holes and the outer rear holes.

    PNG
    media_image2.png
    701
    571
    media_image2.png
    Greyscale

Hahn Figure 6, Modified by Examiner

Allowable Subject Matter
Claims 4-6 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to Claim 4, the prior art of record teaches each of the limitations of Claim 1, but does not teach “a sealing member located at each of a first end of the porous member and a second end of the porous member”.  The closest art of record is Hahn, in view of Kiikka.  However, Kiikka does not teach a sealing member at either end of the porous member.  It would not be obvious to one of ordinary skill in the art to modify Hahn, in view of Kiikka, without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 4, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.
Claims 5 & 6 depend on Claim 4, and would therefore also be found allowable.

	
As to Claim 10, the prior art of record teaches each of the limitations of Claims 1, 8 & 9, but does not teach “the at least one second hole is located at a position spaced apart by a same distance from each hole of the plurality of first holes”.  The closest art of record is Hahn, in view of Kiikka.  However, Hahn teaches the use of only one second hole, and a plurality of circumferentially and axially spaced first holes.  Therefore, the Hahn second hole cannot be positioned equally from each hole of the plurality of first holes.  Hahn relies on using a circumferential groove in the piston to distribute the lubricant instead of multiple second holes.  Therefore, it would not be obvious to one of ordinary skill in the art to modify Hahn, in view of Kiikka, without significant structural modification and the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 10, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.

Claims 11, 14, 15, 22 & 23 are allowable.
Claim 11, is allowed for substantially the same reasons as provided in the 04/16/2021 Non-Final Rejection.
Claims 14, 15, 22 & 23 depend on Claim 11, so are also allowable.

Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not fully persuasive.
Regarding the 103 rejection for Claim 1, Applicant argues amended Claim 1 is not taught by Hahn.  Specifically, Applicant argues Hahn does not teach either “the cover member defining at least one second hole that is in communication with the micropores of the porous member” or “a bearing communication hole configured to guide the refrigerant discharged from the compression space to the at least one second hole of the cover member”.  Examiner disagrees with Applicant’s assessment of the applied art.
First, the rejection is not based solely on Hahn teaching “the cover member defining at least one second hole that is in communication with the micropores of the porous member”.  As explained in the rejection above, the rejection is based on Hahn teaching all aspects of the claimed invention except for the porous member.  Kiikka teaches a porous member which is used in a similar manner --both structurally and functionally-- as the claimed porous member.  Therefore, the Kiikka porous member was modified into the Hahn compressor.  Once this was done, Hahn, as modified by Kiikka, teaches “the cover member defining at least one second hole that is in communication with the micropores of the porous member”, as explained in the rejection above.  
Second, Hahn does teach “a bearing communication hole configured to guide the refrigerant discharged from the compression space to the at least one second hole of the cover member”.  This was clarified in the Claim 1 rejection above with a brief explanation as well as further annotating Hahn Figure 5.  However, it appears the biggest point of contention is Hahn 
All rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746